United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS HOSPITAL
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1476
Issued: May 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant, through his representative, filed a timely appeal of a May 26,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP paid appropriate schedule award compensation benefits.
On appeal, appellant’s representative argues that appellant’s schedule award was not
based on a correct pay rate and that his pay rate should be based on the date of his last exposure,
or if based on December 4, 2012 the date disability began, then he should receive consumer price
index (CPI) adjustments to the December 4, 2012 pay rate. He does not contest the percentage
of appellant’s schedule award.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 3, 2012 appellant, then a 58-year-old electrical equipment repairer, filed a
traumatic injury claim (Form CA-1) alleging that he developed severe pain and burning in his
neck, shoulders, arms, back, and both legs on November 27, 2012. In a separate statement, he
asserted that he was attempting to clear a room on November 27, 2012 and to move a 600-pound
generator. The tires on the generator were flat, and when appellant pulled on it, he fell to the
floor experiencing severe pain in his neck, shoulders, arms, back, and legs.
The employing establishment provided appellant with an authorization for examination
and/or treatment (Form CA-16) on December 4, 2012. Appellant’s attending physician,
Dr. Samy F. Bishai, an orthopedic surgeon, examined appellant on December 4, 2012 and
described appellant’s attempt to move the generator on November 27, 2012. He found loss of
range of motion in both shoulders and diagnosed herniated lumbar disc with radiculopathy,
internal derangement of the shoulders bilaterally, and cervical disc syndrome with radiculopathy.
Appellant underwent a nerve conduction velocity study on December 5, 2012 which
demonstrated extended entrapment of the posterior sciatic nerve at L5-S1. He also underwent
left shoulder x-rays, which demonstrated lateral downsloping of the acromion.
OWCP requested additional factual and medical information by letter dated
December 28, 2012.
By decision dated February 11, 2013, OWCP denied appellant’s claim on the basis that
he failed to provide medical evidence of a specific diagnosed condition resulting from his
accepted employment incident.
On February 4, 2013 the employing establishment indicated that light-duty work was
available. Appellant accepted the light-duty position on February 12, 2013. He requested an
oral hearing on February 21, 2013 from OWCP’s Branch of Hearings and Review.
An OWCP hearing representative, following a preliminary review, issued a decision on
May 22, 2013, which set aside and remanded the February 11, 2013 decision for OWCP to refer
appellant for a second opinion evaluation.
On June 6, 2013 OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In his July 8, 2013 report, Dr. Dinenberg
described appellant’s November 27, 2012 employment incident as attempting to move a
600-pound generator and falling down hitting his buttocks on the ground and his left shoulder
into a wall. He reviewed a left shoulder magnetic resonance imaging scan which demonstrated
acromiohumeral impingement with no gross rotator cuff tear or labral tear, as well as
tendinopathy of the subscapularis tendon, and advanced degenerative changes of the
acromioclavicular joint. Dr. Dinenberg found forward flexion of the left shoulder to
100 degrees, abduction of 90 degrees with complete supraspinatus and external rotation strength.
He reported that appellant had positive impingement sign of the left shoulder and that the
acromioclavicular joint on the left was tender to palpation. Dr. Dinenberg also found that
appellant had positive cross arm pain. He diagnosed cervical sprain and strain, degenerative disc

2

disease of the cervical spine, lumbar sprain and strain with right lower extremity radiculopathy,
lumbar degenerative disc disease with multiple levels of severe spinal stenosis, degenerative
disease of the bilateral hips, and bilateral shoulder impingement.
Dr. Dinenberg responded to OWCP’s questions and opined that appellant’s left shoulder
impingement was connected to his November 27, 2012 employment incident. He noted that
appellant struck his left shoulder against a wall as a result of his fall and that this was the
etiology of his left shoulder pain. Dr. Dinenberg found that the employment incident resulted in
decreased range of motion of the left shoulder and a positive impingement sign. He further
determined that appellant’s lumbosacral sprain and strain with right lower extremity
radiculopathy as well as his cervical sprain and strain were related to appellant’s November 27,
2012 work incident. Dr. Dinenberg concluded that appellant was partially disabled and should
avoid bending, kneeling, climbing, crawling, or stooping as well as work above shoulder level
bilaterally. He provided a lifting, pushing, and pulling restriction of 20 pounds.
By decision dated July 19, 2013, OWCP accepted appellant’s claim for left shoulder
impingement, cervical strain, and lumbar back sprain with right lower extremity radiculopathy.
Dr. Bishai examined appellant on August 20, 2013 and found tenderness in the left
shoulder overlying the anterior, lateral, and posterior aspects of the left shoulder joint. He
reported forward elevation of 80 degrees, backward elevation of 10 degrees, abduction of 95
degrees and adduction of 15 degrees with external rotation of 50 degrees, and internal rotation of
20 degrees. On October 16, 2013 Dr. Bishai found that appellant’s left shoulder demonstrated
decreased abduction of 80 degrees with the remainder of his left shoulder range of motion
consistent from August 20, 2013. He examined appellant on November 20, 2013, January 30,
February 28, and April 8, 2014 finding that appellant’s left shoulder range of motion was
consistent with his October 16, 2013 report. In his April 8, 2014 report, Dr. Bishai stated that
appellant had reached maximum medical improvement as of that date. He stated that based on
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides)2 appellant was entitled to a schedule award based on loss of range
of motion “because the reduced range of motion of this man’s shoulder has indeed been the most
disabling part of this patient’s injury to the left shoulder joint.” Dr. Bishai utilized Table 15-343
of the A.M.A., Guides and found that 80 degrees of flexion was 9 percent impairment, that
10 degrees of extension was 2 percent impairment, that 80 degrees of abduction was 6 percent
impairment, that 15 degrees of adduction was 1 percent impairment, that 20 degrees of internal
rotation was 4 percent impairment, and that 50 degrees of external rotation was 2 percent
impairment resulting in 24 percent permanent impairment of the left upper extremity.
Appellant filed a claim for compensation (Form CA-7) requesting a schedule award on
May 2, 2014. On the reverse of the form, the employing establishment indicated that his annual
salary on November 27, 2012 was $48,573.62. OWCP’s medical adviser reviewed Dr. Bishai’s
impairment rating on May 13, 2014 and agreed with the method of assessing the impairment and

2

A.M.A., Guides, 6th ed. (2009).

3

Id. at 475, Table 15-34.

3

the amount of the impairment rating. In a note dated July 29, 2014, he opined that appellant
reached maximum medical improvement on April 8, 2014 as found by Dr. Bishai.
OWCP contacted the employing establishment and noted that the employing
establishment reported that appellant earned $23.26 per hour with no premium pays for an
annual salary of $48,543.62 rather than $48,573.62 as reported on the (Form CA-7). The
employing establishment stated that appellant did not stop work until December 4, 2012, that he
received continuation of pay from December 4, 2012 to January 6, 2013, and that he returned to
work full time on January 7, 2013. On August 11, 2014 it stated that appellant worked a second
shift and earned $23.26 per hour with an additional $1.74 per hour shift differential resulting in
$25.00 per hour for 80 hours during a two-week period. OWCP determined that his base pay
rate was $23.26 per hour at the time he first stopped work on December 4, 2012 and that he
received night differential of 7.5 or $1.74 per hour resulting in $69.78 weekly night differential.
It further determined that appellant’s weekly base rate was $933.53 added to $69.78, resulting in
$1,003.31 for his weekly pay rate. OWCP found that he was entitled to 74.88 weeks of
compensation due to 24 percent permanent impairment of the right upper extremity, or
$11,824.71.
By decision dated August 14, 2014, OWCP granted appellant a schedule award for
24 percent permanent impairment of his left arm. It determined that he was entitled to 74.88
weeks of compensation at the 75 percent rate or $752.48 per week. OWCP stated that the
effective date of pay rate was December 4, 2012 and that appellant was entitled to $11,824.72
from April 8 through July 26, 2014 with compensation payments of $3,009.93 continuing every
four weeks through September 14, 2015.
Appellant requested an oral hearing on August 19, 2014. He also requested a lump sum
payment of his schedule award. In a letter dated December 1, 2014, OWCP informed appellant
that the lump sum value of his schedule award was $29,480.82. Appellant requested a lump sum
payment of his schedule award on December 5, 2014.
Appellant’s representative appeared at the oral hearing on March 11, 2015 before an
OWCP hearing representative. He argued that OWCP had utilized an incorrect pay rate in
calculating appellant’s schedule award as no CPIs were included. Appellant testified that he
continued to perform his date-of-injury position. Appellant’s representative argued that
appellant’s pay rate should be based on his date of maximum medical improvement,
April 8, 2014. In the alternative, he argued that, if based on his date of disability, December 4,
2012, appellant was entitled to CPIs for March 2013, March 2014, and March 2015.
By decision dated May 26, 2015, the hearing representative affirmed OWCP’s
August 14, 2014 decision, finding that there was no medical evidence supporting more than
24 percent permanent impairment of the left upper extremity and that appellant was not
contesting the amount of the schedule award, but instead the rate of pay and CPIs. She found
that OWCP utilized the correct pay rate, December 4, 2012, the date disability began, to
calculate appellant’s schedule award payment.

4

LEGAL PRECEDENT
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of monthly rate.4 Section 8101(4) provides that monthly pay
means the monthly pay at the time of injury or the monthly pay at the time disability begins or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than
six months after the injured employee resumes regular full-time employment with the United
States, whichever is greater.5 OWCP procedures provide that, if the employee did not stop work
on the date of injury or immediately afterwards, defined as the next day, the record should
indicate the pay rate for the date of injury, and the date disability began. The greater of the two
should be used in computing compensation, and if they are the same, the pay rate should be
effective on the date disability began.6
Section 8146(a) of FECA provides that compensation payable on account of disability or
death which occurred more than one year before the effective date of a cost-of-living increase
(determined in accordance with the provisions of the section) shall be increased by the percent of
the increase.7 Legislative history shows that this phrase means compensation payable for an
employment-related condition where the entitlement to such compensation occurred more than
one year before the effective date of the cost-of-living increase.8
In cases of disability, a beneficiary is eligible for cost-of-living adjustments under section
8146(a) where injury-related disability began more than one year prior to the date the cost-ofliving adjustment took effect. The employee’s use of continuation of pay, as provided by section
8118, or of sick or annual leave during any part of the period of disability does not affect the
computation of the one-year period.9 The disability need not have been continuous for the whole
year before the increase.10
When an injury does not result in disability but compensation is payable for permanent
impairment, a beneficiary is eligible for cost-of-living adjustments under section 8146(a) of
FECA where the award for such impairment began more than one year prior to the date the costof-living adjustment took effect.11 When there is prior injury-related disability, OWCP
4

See 5 U.S.C. §§ 8105-07.

5

Id. at § 8101(4). K.B., Docket No. 13-569 (issued June 17, 2013).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(August 2012).
7

5 U.S.C. § 8146(a).

8

Franklin L. Armfield, 29 ECAB 500 (1978) (holding that the claimant was not eligible for a cost-of-living
increase, as provided by section 8146(a), unless the date of his entitlement to compensation occurred more than a
year before the effective date of the cost-of-living increase).
9

20 C.F.R. § 10.420(a); supra note 6, Computing Compensation, Chapter 2.901.16(a) (March 2014).

10

Id.

11

20 C.F.R. § 10.420(b).

5

procedures indicate that the CPI start date for the schedule award is the effective date of the
applicable pay rate.12
ANALYSIS
The Board finds that OWCP correctly determined the pay rate used to issue appellant’s
schedule award. However, the Board further finds that this case is not in posture for a decision
reporting CPI adjustments.
Appellant’s representative challenged OWCP’s use of the date of disability in calculating
appellant’s schedule award. He alleged that appellant’s pay rate should be based on the date of
last exposure. The Board finds that OWCP properly determined that appellant’s schedule award
based on his traumatic injury claim should be based on his date of disability,
December 4, 2012.13 OWCP procedures provide that a schedule award based on a traumatic
injury should have a pay rate date based on the date of injury, the date disability begins or the
date of recurrence of disability whichever is greater. Appellant has not alleged a recurrence of
disability so the recurrence pay rate is not applicable. The record establishes that his date of
injury, November 27, 2012, and his date of disability, December 4, 2012, pay rates are the same.
Therefore, the Board finds that the appropriate date for pay rate in this case is December 4,
201214 as utilized by OWCP.
Appellant’s representative further questioned OWCP’s failure to apply CPI adjustments
to the December 4, 2012 pay rate used to calculate the August 14, 2014 schedule award. OWCP
procedures support that appellant is entitled to any CPI adjustments occurring one year after the
December 4, 2012 pay rate date and prior to his date of maximum medical improvement. Thus
any CPI adjustments after December 4, 2013 should be included in his pay rate for his April 8,
2014 schedule award.15
OWCP’s calculations for determining appellant’s pay rate for the purposes of his
schedule award did not include any CPI adjustments. It discussed his yearly salary on
November 27, 2012 and weekly salary based on his earnings on December 4, 2012.16 The
May 26, 2015 OWCP decision failed to make findings on CPI adjustments after
December 4, 2013.
12

Supra note 6 at Chapter 2.900 Exhibit 1 (August 2012) (Determining Effective Pay Rate Date for Schedule
Awards).
13

Id., but see D.D., Docket No. 15-193 (issued May 11, 2015) (finding that where an injury is sustained over a
period of time, the pay rate for a schedule award on the date of last exposure is appropriate).
14

Supra note 6 states that, if the employee did not stop work on the date of injury or the next day, and the
disability began at a later date, the case record should show the pay rate for both the date of injury and the date
disability begins. The greater of the two will be used in computing compensation. If they are the same, the pay rate
should be effective on the date disability begins.
15

Supra note 6 at Chapter 2.900 Exhibit 1 (August 2012) (Determining Effective Pay Rate Date for Schedule
Awards).
16

The Board notes that these salary amounts are the same.

6

On remand, OWCP shall issue an appropriate final decision on appellant’s entitlement to
schedule award compensation with a clear explanation of how it calculated the amount of the
award, including the application of CPI adjustments.17
CONCLUSION
The Board finds that OWCP properly determined the pay rate used to issue appellant’s
schedule award. The Board further finds, however, that the case is not in posture for a decision
as OWCP did not address CPI adjustments in formulating his schedule award.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further development consistent with this decision of the Board.
Issued: May 6, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

The Board further notes that appellant requested a lump sum settlement of his schedule award in accordance
with 5 U.S.C. § 8135 of FECA. OWCP’s procedures provide that there is no provision for inclusion of possible
future CPIs at the time a lump sum schedule award is calculated. Supra note 6, Computing Compensation Chapter
2.901.16(a)(6) (March 2014).

7

